Citation Nr: 0844423	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-03 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for a 
left foot disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran had active military service from April 2000 to 
April 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which granted an initial rating of 0 percent retroactively 
effective April 11, 2004.  

The veteran subsequently relocated and jurisdiction of his 
claim was transferred to the RO in Boston, Massachusetts.  
That office forwarded his appeal to the Board.

In March 2008, the Board remanded the veteran's claim of 
service connection for back disability, and in October 2008, 
the RO granted service connection for chronic lumbar strain 
with an initial evaluation of 0 percent, effective April 11, 
2004, and an initial 10 percent rating, effective September 
2, 2008.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  He did not file a notice of disagreement (NOD) in 
response to contest either the ratings and/or effective dates 
assigned.  So that decision was a full grant of the benefits 
requested.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (increased rating issues are separate from service 
connection issues).  Accordingly, that claim is no longer 
before the Board.

In March 2008, the Board remanded his claim for additional 
development.


FINDING OF FACT

The veteran's left foot disability is manifested by X-ray 
evidence of a small plantar calcaneal spur, tenosynovitis and 
gastrosoleal equinus of the left foot.  However, there is no 
evidence of surgery with resection of metatarsal head or 
severe hallux valgus equivalent to amputation of the great 
toe.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 0 
percent for a left foot disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2007); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.27, 
4.71a, Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claim under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  Indeed, the Board notes that the veteran 
indicated in an April 2008 VCAA response form that he had 
additional evidence to submit in support of his claim.  
However, the claims file does not show that any additional 
evidence has been received since that time.  VA also 
furnished compensation examinations to evaluate the nature, 
and severity of the left foot disability.  

VA determines ratings for service-connected disabilities by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, VA assigns the higher evaluation 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, VA assigns the lower rating. 
 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, VA resolves any reasonable doubt in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, VA must take into account 
the veteran's entire medical history and circumstances when 
determining the appropriate rating.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  As mentioned, 
when, as here, the veteran timely appeals the rating 
initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The veteran claims his left foot disability warrants an 
initial rating higher than 0 percent.  For the reasons and 
bases described below, the preponderance of the evidence is 
against his claim.

The RO evaluated the veteran's condition under 38 C.F.R. § 
4.71a, Diagnostic Code 5280 for unilateral hallux valgus 
(bunion).  Under DC 5280, VA assigns a 10 percent rating for 
severe hallux valgus, if it is equivalent to amputation of 
the great (big) toe.  VA also assigns a 10 percent evaluation 
for hallux valgus if it is operated upon with resection of 
the metatarsal head.  A 10 percent evaluation is the highest, 
and indeed only, available evaluation under DC 5280.  38 
C.F.R. § 4.71a.  Thus, to receive a rating higher than 0 
percent, the veteran must satisfy the requirements of some 
other DC, or there must be some indication he is entitled to 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
Bagwell v. Brown, 9 Vet. App. 337 (1996).

There is no evidence of hammer toes to warrant application of 
DC 5282.  There also is no evidence of malunion of the tarsal 
or metatarsal bones to warrant application of DC 5283.  As 
well, the veteran does not have a diagnosis of hallux rigidus 
to warrant application of DC 5281.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of DC should be upheld if 
supported by explanation and evidence).  Any change in DC by 
a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A December 2003 service treatment record shows he had mild 
left hind foot valgus.  A VA examination in January 2004 
(also during service) reflects a diagnosis of left foot 
hallux which caused intermittent discomfort associated with 
prolonged standing or increased physical activity.  X-rays 
revealed a minimal plantar calcaneal spur in his left foot.  
Objective findings showed no evidence of pain while at rest 
or on manipulation.  There was no rigidity, spasm, 
circulatory disturbances, swelling or loss of strength.  He 
was advised to follow-up with a podiatrist.

At a February 2005 VA examination, the veteran reported that 
he wore arch supports.  Objective findings revealed that the 
left foot was slightly tender behind the medial more than the 
lateral malleolus.  The hind foot was in slight varus 
unloaded.  He had passive range of motion of 10 degrees to 
valgus and 40 degrees to varus.  The midfoot arch was 
elevated and inversion and eversion were uncomfortable on the 
left side.  The left forefoot showed minor metatarsus primus 
varus with the hallux being in the usual position with 
relation to the rest of the foot.  There were no callosities.  
Circulation was intact to posterior tibial and dorsalis pedis 
pulses.  Sensory was intact to both pin and light touch.  The 
diagnosis was tendonitis of the left foot.

An electromyography (EMG) in March 2005 revealed that his 
left medial gastrocnemius and soleus muscles were normal at 
rest and during voluntary activity.  The impression was 
normal study with no electrophysiological evidence of 
neurogenic pathology affecting the left lower extremity.

In November 2007, the veteran reported foot pain 4-5 times 
per week.  He did not report significant physical changes in 
his foot such as callous formation or disfigurement.

A May 2008 VA treatment record shows a diagnosis of 
tenosynovitis of the left foot.  A June 2008 VA record notes 
he complained of left foot pain and tightness in his left 
calf especially in the morning.  Objective findings indicated 
palpable pedal pulses, capillary refill within normal limits, 
no varicosities telangiectasias or edema.  The diagnosis was 
gastrosoleal equinus (pain and inflammation in the heel).

The objective clinical findings discussed above support a 
higher rating.  There is no indication his left foot bunion 
is so severe to be equivalent to the amputation of his left 
great toe.  There is also no indication he has had surgery to 
correct the bunion.  Thus, the Board finds that the 
disability picture for his left foot disability does not more 
closely approximate a compensable rating.  Because the 
preponderance of the evidence is against this claim, 
entitlement to a higher rating must be denied.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring this case to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for extra-schedular consideration.  
38 C.F.R. § 3.321(b)(1).  As he acknowledged during his RO 
hearing, the left foot disability does not prevent him for 
working as a fireman.  Although he noted that this condition 
causes him to miss work on occasion, the left foot disability 
does not markedly interfere with his ability to work - 
meaning above and beyond that contemplated by his schedular 
rating.  See 38 C.F.R. § 4.1 indicating that, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  Further, 
he has not been frequently hospitalized for evaluation or 
treatment of his left foot disability.  Instead, his 
evaluation and treatment has been entirely on an outpatient 
basis, not as an inpatient.  Thus, referral for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for an initial compensable rating for a left foot 
disability is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


